                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

ROBERT ANTHONY BROWN,
                                                       Civil No. 18-14462 (KM)
                        Petitioner,

          V.                                           MEMORANDUM AND ORDER

WARDEN CHARLES GREEN,

                         Respondent.


          Petitioner, Robert Anthony Brown, is an immigration detainee currently lodged at the

Essex County Correctional Facility in Newark, New Jersey. He brings this habeas petition

pursuant to 28 U.S.C.    § 2241. A habeas petition must include either a $5.00 filing fee or an
application to proceed informapauperis. Mr. Brown’s habeas petition included neither. Thus,

this case will be administratively terminated. Mr. Brown shall be given an opportunity to reopen

this action should he so choose.

          Therefore, IT IS this 2d day of October, 2018,

          ORDERED that the Clerk of the Court shall administratively terminate this case; and it is

further

          ORDERED that, if petitioner wishes to reopen this case, he shall so notify the Court, in

writing addressed to the Clerk of the Court, Martin Luther King Jr. Federal Building and U.S.

Courthouse, 50 Walnut Street, Newark, New Jersey, 07101; petitioner’s writing shall include

either the $5.00 filing fee or a complete application to proceed infonnapauperis; and it is

further
        ORDERED that, upon receipt of a writing from petitioner staling that he wishes to reopen

this case and either the S5.OO tiling fee or a complete application to proceed informapauperis,

the Clerk of the Court will be directed to reopen this case; and it is finally

        ORDERED that the Clerk shall serve upon petitioner by regular U.S. mail (1) a copy of

this Memorandum Order and (2) a blank form Application to Proceed in District Court Without

Prepaying Fees or Costs, AO 239 (Rev. 01/15).




                                                                   / Ai
                                                               KEVIN MCNULTY
                                                               United States District Judge




                                                   2
